Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 28 February 2022 claims 1-20 are amended.  Claims 1-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 28 February 2022 the rejections based on the prior art are obviated.  New grounds of rejection are entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7,  and 10-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6 and 7 requires that the alloy comprises certain elements.  Claim 1 requires that the alloy consists of the elements.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  Claims 6 and 7 broaden the scope of claim 1 and therefore the scope of the claims is unclear.  Is the alloy consisting of the elements or comprising them?  In such cases applicant may choose to express the claim limitations without a transitional, as an example by saying “with Ni at 20 to 25 at. %.”  The transitional language has a specific meaning in the art and is not necessary in all claims.  MPEP 2111.03. 
Claims 10-12 each limit an as-cast hardness of the matrix.  However, Claim 1 requires that the matrix has a microsegregation of 3% or less.   The specification describes that the segregated dendritic structure resulting from the casting is destroyed in the homogenizing heat treatment which reduces the segregation.  Thus it is not clear how the alloy matrix both has a low microsegregation and also an as cast structure.  It appears that the property of the intermediate product from claims 10-12 is incongruent with the finished product now claimed in claim 1.  Additionally it is noted that the term” including” in claims 11 and 12 is inconsistent with the transitional “consisting of” (see discussion above). 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Each of claims 6 and 7 requires that the alloy comprises certain elements.  Claim 1 requires that the alloy consists of the elements.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.  Claims 6 and 7 broaden the scope of claim 1 and therefore the scope of the claims is unclear.  Is the alloy consisting of the elements or comprising them?  In such cases applicant may choose to express the claim limitations without a transitional, as an example by saying “with Ni at 20 to 25 at. %.”  The transitional language has a specific meaning in the art and is not necessary in all claims.  MPEP 2111.03. 
Claims 10-12 each limit an as-cast hardness of the matrix.  However, Claim 1 requires that the matrix has a microsegregation of 3% or less.   The specification describes that the segregated dendritic structure resulting from the casting is destroyed in the homogenizing heat treatment which reduces the segregation.  Thus it is not clear how the alloy matrix both has a low microsegregation and also an as cast structure.  It appears that the property of the intermediate product from claims 10-12 is incongruent with the finished product now claimed in claim 1.  Additionally it is noted that the term” including” in claims 11 and 12 is inconsistent with the transitional “consisting of” (see discussion above). 

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.  Applicant argues that the claims are definite.  Specifically applicant argues that the question is whether one of ordinary skill in the art would understand how to avoid infringement.  In this case new grounds of rejection are applied as stated, necessitated by applicant’s amendment.  Applicant argues that the claim 7 is not of an improper dependent form, for using language “comprises.”  His argument is not persuasive.  The transitional language “consisting of” and “comprising” have come to have well defined meanings in the case law.  The meanings are inconsistent with one another.  When applicant invokes both open and closed claim language to describe the same feature, the claim is outside the scope of the closed language.  
Applicant argues that Kramer does not teach the features of the amended claims 1 or claims 19-20.  No rejections are made over Kramer at this time.   


Allowable Subject Matter
Claims 1-5, 8, 9, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Kramer is considered to be the closest prior art.  Kramer does not teach or fairly describe the alloy having all of the composition and the microsegregation as required in claim 1.  Applicant argues that the prior art Kramer does not describe a microsegregation value as claimed.  Applicant argues that the disclosure of Kramer of a single phase alloy is a suggestion to use alloys with mutual solid-solubility.  In view of the amendment to the claims, the rejection over Kramer is withdrawn. 

Kramer does not teach the claimed alloy compositons in claims 19 and 20.  Kramer does not envision alloys with the exact compositions of Pt, Pd, and Co, and the amounts of Co and/or Ni required by these claims.  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734